internal_revenue_service number release date index number --------------- ------------------------------ -------------------------------------- in re --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc psi b04 plr-145704-13 date may legend grantor child child child child date date trust a_trust trust trust trust corporate trustee individual state foundation dear -------------- ----------------- ------------------------------------------- ------------------------------------------ ------------------------------------------- ------------------------------------------- --------------------------- --------------------- -------------- ---------------------------- --------------------------- ----------------------- ------------------------ ----------------------------- ---------------------------- ------------ --------------------------- this letter responds to your authorized representative’s letter dated date requesting rulings under sec_2041 and sec_2514 of the internal_revenue_code the facts submitted and representations made are as follows on date grantor created an irrevocable_trust trust a that created separate trusts for the benefit of each of grantor’s four children trust trust trust and trust were created respectively for the benefit of child child child and child children’s trusts state law governs all questions relating to the management administration investment distribution and duration of the children’s trusts plr-145704-13 pursuant to the terms of trust a each of the children’s trusts has three initial trustees the investment trustee the administrative trustee and the distribution trustee all three trustees must serve at all times grantor is the initial investment trustee corporate trustee an unrelated corporate trust company is the administrative trustee the property of each of the children’s trusts is held by corporate trustee distributions of trust property are made by corporate trustee but only at the direction of the distribution trustee prior to date an independent person who is not a current beneficiary or a_related_or_subordinate_party within the meaning of sec_672 serves as the sole distribution trustee of each of the children’s trusts individual is currently serving as the independent distribution trustee on or after date when the named beneficiary of the respective children’s trust attains the age of the named beneficiary may serve as the distribution trustee in conjunction with the independent distribution trustee on or after date when the named beneficiary attains the age of the named beneficiary may serve as the sole distribution trustee pursuant to the terms of trust a distributions of trust property from the children’s trusts and the administration of the children’s trusts are subject_to the review of an approval committee the approval committee is comprised of child child child and child approval committee members are not fiduciaries but may not act capriciously maliciously or fraudulently if any child of grantor ceases to be a member of the approval committee no replacement of that member is to be named and the remaining children will continue to act as the sole members of the approval committee the approval committee will terminate at such time that no child of grantor is serving under the terms of trust a the distribution trustee holds the following powers subject_to approval committee consent with respect to the children’s trusts power to amend prior to date with the unanimous consent of the approval committee the independent distribution trustee may a amend the trust a instrument any designation filed by any officeholder or any declaration filed by any beneficiary and b invalidate or override any such designation or declaration or failure to designate or declare article c overriding power_of_appointment prior to date with the unanimous consent of the approval committee the independent distribution trustee may a distribute the trust property to or for the benefit of such one or more persons or organizations including children through as the independent distribution trustee determines in his discretion and b exercise any power granted to the approval committee elsewhere in the trust a instrument article c lifetime distributions to trust beneficiaries during the child’s life the administrative trustee is to pay to the child so much or all of the income and principal as plr-145704-13 the distribution trustee decides is advisable with the consent of the approval committee after giving priority to payments to the child during the child’s life the administrative trustee is to pay to one or more of the child’s descendants so much or all of the income and principal as the distribution trustee decides is advisable with the consent of the approval committee for purposes of this paragraph consent of the approval committee mean sec_50 percent vote if three or more members are acting or unanimous vote if two or fewer members are acting article under the terms of trust a the approval committee has at all times the following powers with respect to the children’s trusts a testamentary distributions - nongeneral_power_of_appointment at the death of the named beneficiary the named beneficiary has a nongeneral_power_of_appointment over the remaining property of his or her respective trust the approval committee acting by majority vote may override the primary beneficiary’s exercise of his or her power_of_appointment in favor of the primary beneficiary’s surviving_spouse in whole or in part by notice thereof delivered to each trustee and the spouse within nine months after the child’s death the approval committee acting by unanimous vote may override in whole or in part the primary beneficiary’s exercise of his or her power_of_appointment for the benefit of any entity or person other than the primary beneficiary’s surviving_spouse for any reason considering only whatever circumstances it determines appropriate by notice thereof delivered to each trustee and appointee within nine months after the child’s death article sec_2 c and b testamentary distributions - default allocations at death on the primary beneficiary’s death the administrative trustee shall allocate any trust property not disposed of by the primary beneficiary’s nongeneral_power_of_appointment per stirpes among the named beneficiary’s then living descendants or if none per stirpes among grantor’s living descendants if the primary beneficiary fails to exercise his or her power_of_appointment in whole or in part or to the extent the approval committee overrides the primary beneficiary’s exercise of a power_of_appointment the approval committee acting by majority vote may override the default allocation at the primary beneficiary’s death by allocating the trust property among such one or more of grantor’s descendants in such proportions as the approval committee decides acting by majority vote by notice thereof delivered to each trustee and descendant of grantor within nine months after the primary beneficiary’s death article sec_2 d and termination event the independent distribution trustee if any shall determine if a termination event has occurred with respect to a primary beneficiary however the approval committee acting by majority vote may negate the independent distribution trustee’s determination that a termination event has occurred the approval committee by percent vote if three members are acting or unanimous vote if two or fewer members are acting separately may determine that a termination event has occurred with respect to a primary beneficiary article a plr-145704-13 minimization powers after termination unless the approval committee acting by majority vote provides otherwise or the approval committee acting by a percent vote separately invokes a minimization power defined below following the occurrence of a termination event with respect to a primary beneficiary and until such primary beneficiary’s trust early termination_date the independent distribution trustee if any shall reduce such primary beneficiary’s benefits from the trust by exercising any one or more of the following minimization powers a limit distributions to such primary beneficiary to minimal support or eliminate distributions entirely b restrict limit or eliminate the provisions of primary beneficiary’s special_power_of_appointment c deem the primary beneficiary deceased for the purpose of acting as or appointing any officeholder under any trust hereunder except that a child of grantor may not be removed from the approval committee and d deem the primary beneficiary deceased for all purposes of article except article d allocations at death article b distribution upon trust early termination_date upon a primary beneficiary’s trust early termination_date the approval committee can exercise its overriding power_of_appointment to distribute so much or all of the trust property of the trust named for the primary beneficiary to or for the benefit of one or more of grantor’s descendants and foundation in such proportions as the approval committee directs prior to the early termination_date if the approval committee does not act by the early termination_date the default allocation i sec_50 percent among the named beneficiary’s living descendants per stripes or if none per stirpes among grantor’s living descendants and percent to foundation article c rulings requested while more than one of grantor’s children are acting on the approval committee none of the committee powers will be considered a general_power_of_appointment under sec_2041 while more than one of grantor’s children are acting on the approval committee none of the committee powers will be considered a general_power_of_appointment under sec_2514 ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date plr-145704-13 or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate sec_20_2041-1 of the estate_tax regulations provides in part that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a decedent to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment sec_20_2041-1 provides in part that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of the estate sec_2041 provides in part that in the case of a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person -- if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to exercise of the power in favor of the decedent -- such power shall not be deemed a general_power_of_appointment for purposes of sec_2041 a person who after the death of the decedent may be possessed of a power_of_appointment with respect to the property subject_to the decedent’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent’s power sec_20_2041-3 provides in part that an interest adverse to the exercise of a power is considered as substantial if its value in relation to the total value of the property subject_to the power is not insignificant a taker in default of appointment under a power has an interest which is adverse to an exercise of the power a co-holder of the power has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the decedent’s death and may exercise it at that time in plr-145704-13 favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y’s death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y in this case the approval committee is composed of only grantor’s four children with respect to each of the children’s trusts the approval committee has broad powers to amend the trust to alter distributions made by the distribution trustee and to make distributions from the trusts while the approval committee is acting no funds can be distributed from any trust without the approval committee’s consent we conclude therefore that the members of the approval committee have interests that are adverse to the other members because every distribution is subject_to approval committee consent including the default allocations provided under the terms of trust a the approval committee is empowered to prevent all distributions from all of children’s trust sec_1 through after date the approval committee has a jointly-held overriding power_of_appointment to appoint to any person or organization including themselves on the death of one child of grantor the power will pass jointly to the surviving three children of grantor thus as in the example in sec_20_2041-3 the surviving three children are considered to have interests adverse to the exercise of the power of the deceased child accordingly based on the facts submitted and the representations made we conclude that while more than one of grantor’s children are acting on the approval committee none of the committee powers will be considered a general_power_of_appointment under sec_2041 ruling sec_2501 provides for the imposition of a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor the possessor’s estate the possessor’s creditors or the creditors of the possessor’s estate plr-145704-13 sec_25_2514-1 of the gift_tax regulations provides in part that the term power_of_appointment includes all powers which are in substance and effect powers of appointment received by the donee of the power from another person regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a donee to affect the beneficial_enjoyment of a_trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment sec_25_2514-1 provides in part that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of the estate sec_2514 provides that in the case of a power_of_appointment created after date which is exercisable by the possessor only in conjunction with another person -- if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor -- such power shall not be deemed a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor’s power sec_25_2514-3 provides in part that an interest adverse to the exercise of a power is considered as substantial if its value in relation to the total value of the property subject_to the power is not insignificant a taker in default of appointment under a power has an interest which is adverse to an exercise of the power a co-holder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y’s death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y plr-145704-13 in this case the approval committee is composed of only grantor’s four children with respect to each of the children’s trusts the approval committee has broad powers to amend the trust to alter distributions made by the distribution trustee and to make distributions from the trusts while the approval committee is acting no funds can be distributed from any trust without the approval committee’s consent we conclude therefore that the members of the approval committee have interests that are adverse to the other members because every distribution is subject_to approval committee consent including the default allocations provided under the terms of trust a the approval committee is empowered to prevent all distributions from all of children’s trust sec_1 through after date the approval committee has a jointly- held overriding power_of_appointment to appoint to any person or organization including themselves on the death of one child of grantor the power will pass jointly to the surviving three children of grantor thus as in the example in sec_25_2514-3 the surviving three children are considered to have interests adverse to the exercise of the power of the deceased child accordingly based on the facts submitted and the representations made we conclude that while more than one of grantor’s children are acting on the approval committee none of the committee powers will be considered a general_power_of_appointment under sec_2514 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representative except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion on the trust provisions that permit the distribution trustee to distribute income or principal to trustees of other qualified trusts decanting we also express no opinion on the tax consequences of trust a or any beneficiary if the language of trust a is amended the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-145704-13 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ___________________________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
